 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WARREN C. GREEN,                                 No. 2:14-cv-2854 TLN AC P
12                       Plaintiff,
13           v.                                        ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          A settlement conference was held in this case on April 11, 2019, but the case did not

18   settle. See ECF No. 64. Discovery closed on February 1, 2019. See ECF No. 56. The deadline

19   for filing dispositive motions, which was stayed pending the settlement conference, will now be

20   reset. Accordingly, IT IS HEREBY ORDERED that the deadline for filing dispositive motions in

21   this case is extended to Friday, July 12, 2019.

22   DATED: April 15, 2019

23

24

25

26

27

28
